              Case 3:18-cv-05301-RJB Document 299 Filed 10/21/20 Page 1 of 5

     `


 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
            CAMERON LUNDQUIST and                           CASE NO. C18-5301RJB
11          LEEANA LARA,
                                                            ORDER ON MOTION FOR CLASS
12                                 Plaintiffs,              CERTIFICATION AND OTHER
                v.                                          MATTERS
13
            FIRST NATIONAL INSURANCE
14          COMPANY OF AMERICA, LM
            GENERAL INSURANCE COMPANY,
15          and CCC INFORMATION SERVICES
            INCORPORATED,
16
                                   Defendants.
17

18

19          This matter comes before the Court on the above referenced motion (Dkts. 144 and 146)

20   and on other pending and related matters. The Court is familiar with the records and files herein,

21   all documents filed in support of, and in opposition to, the motion and heard oral argument on

22   the motion on October 14, 2020. The Court is fully advised.

23

24


     ORDER ON MOTION FOR CLASS CERTIFICATION AND OTHER MATTERS - 1
             Case 3:18-cv-05301-RJB Document 299 Filed 10/21/20 Page 2 of 5

     `


 1          The parties are fully aware of the standards for certification of a class as found in Federal

 2   Rule of Civil Procedure 23. Those standards are often referred to as numerosity, commonality,

 3   typicality, adequacy (FRCP 23(a)), predominance and superiority (FRCP 23(b)).

 4          While Plaintiffs successfully argue the issues of numerosity, typicality and adequacy,

 5   their argument founders on the shoals of commonality, predominance and superiority.

 6          All of Plaintiffs’ claims are centered on alleged violations of the Washington

 7   Administrative Code (“WAC”) – particularly the following provisions:

 8                  WAC 284-30-320
                    Definitions.
 9                  ....
                    (3) “Comparable motor vehicle” means a vehicle that is the same make and model
10          of the same or newer model year, similar body style, with similar options and mileage as
            to the loss vehicle and in similar overall condition, as established by current data. To
11          achieve comparability, deductions or additions for options, mileage or condition may be
            made if they are itemized and appropriate in dollar amount.
12
                    WAC 284-30-391
13                  Methods and standards of practice for settlement of total loss vehicle claims.
                    . . . . The insurer must take reasonable steps to ensure that the agreed value is
14          accurate and representative of the actual cash value of a comparable motor vehicle in the
            principally garaged area.
15                  ....
                    [4. ](b) Base all offers on itemized and verifiable dollar amounts for vehicles that
16          are currently available, or were available within ninety days of the date of loss, using
            appropriate deductions or additions for options, mileage or condition when determining
17          comparability.
                    ....
18                  (d) Provide a true and accurate copy of any “valuation report” as described in
            WAC 284-30-392, if requested.
19                  [5. ](d) Any additions or deductions from the actual cash value must be explained
            to the claimant and must be itemized showing specific dollar amounts.
20
                      WAC 284-30-392
21                    Information that must be included in the insurer’s total loss vehicle valuation
            report.
22                 ....
                   (2) All information the insurer used to determine the actual cash value of the loss
23          vehicle;

24


     ORDER ON MOTION FOR CLASS CERTIFICATION AND OTHER MATTERS - 2
               Case 3:18-cv-05301-RJB Document 299 Filed 10/21/20 Page 3 of 5

     `


 1           By definition, in all cases, what constitutes a comparable vehicle includes those with

 2   condition adjustments that are itemized and appropriate in dollar amount. In other words, to

 3   prove that the WACs were violated by using comparable vehicles in the adjustment of a claim

 4   that was reduced by a condition adjustment, the Plaintiffs must show that the comparable

 5   vehicles used were not comparable vehicles at all because any condition adjustment was (1) not

 6   itemized and (2) inappropriate in dollar amount.

 7           Plaintiffs, therefore, have a dual burden of proof – to establish liability, based on the

 8   WACS, they must prove that the value of the comparable vehicles used in the adjustment of the

 9   class’s insurance claims were reduced by condition adjustments that were not itemized and were

10   inappropriate in dollar amounts.

11           Proving failure to itemize condition adjustments lends itself to resolution on a class-wide

12   basis, but proof of inappropriate dollar amounts in those condition adjustments does not.

13   Plaintiffs would have to prove that each class member’s condition adjustment was for an

14   inappropriate dollar amount, and Defendants, in their responsive case, would have the right to

15   present evidence that each individual class member received an appropriate determination of

16   actual cash value.

17           Another way to approach this certification issue is to consider what any class would

18   really consist of:

19                    All individuals insured by First National Insurance Company of America or LM
             General Insurance Company in the State of Washington under a private passenger vehicle
20           policy who, from April 2012 to the present, settled or received a final offer to settle, a
             first party total loss claim where the actual cash value of at least one “comparable”
21           vehicle used in the adjustment of the claim was reduced by an unitemized condition
             adjustment that was not appropriate in dollar amount.
22
     Consideration of class certification, after filling out the omissions in Plaintiffs’ proposed class,
23
     points out the difficulties in treating this case as a class action.
24


     ORDER ON MOTION FOR CLASS CERTIFICATION AND OTHER MATTERS - 3
              Case 3:18-cv-05301-RJB Document 299 Filed 10/21/20 Page 4 of 5

     `


 1          Still another way to approach this issue is to simply accept the concept that the law (of

 2   determining the actual cash value of comparable vehicles with condition adjustments) includes in

 3   the definition of comparable vehicles, the old basketball phrase, “no harm, no foul.”

 4          It further appears to the court that any class should not include insured parties whose

 5   claims were settled by a completed appraisal process pursuant to an insurance policy provision.

 6   Those claims are based on an entirely different theory of damages than the other putative class

 7   members and to include them destroys commonality.

 8          There are some questions of law and fact that are common to the proposed class, but

 9   issues of whether allegedly comparable vehicles used in determining condition adjustments are

10   appropriate in dollar amount is not a common question among the proposed class and is an

11   individual issue for each totaled vehicle claim in the proposed class.

12          The amount of damages awardable to class members is an individual question that does

13   not necessarily defeat class action treatment. Leyva v Medline Indus. Ins., 716 F.3d 510, 514 (9th

14   Cir. 2013). Plaintiffs, however, must provide a damages model that demonstrates that “damages

15   are susceptible of measurement across the entire class.” Comcast v Behrend, 569 U.S. 27, 35

16   (2013). Here, liability and damages are inextricably bound together. There is no liability unless

17   Plaintiffs prove that the dollar amount of a “comparable vehicle” was inappropriate. The same

18   issue sets up the inquiry into damages: Was the adjustment inappropriate and how did that affect

19   the final actual cash value paid to claimant class member? Resulting damages are not

20   measurable across the entire class, as Comcast requires. This is not a situation, like most class

21   actions, where a court can determine liability, class-wide, and then determine damages on a

22   common theory. A court cannot determine liability here without finding individual inappropriate

23   adjustments in dollar amounts.

24


     ORDER ON MOTION FOR CLASS CERTIFICATION AND OTHER MATTERS - 4
               Case 3:18-cv-05301-RJB Document 299 Filed 10/21/20 Page 5 of 5

     `


 1           Individual issues here predominate over all other issues, and clearly indicate that a class

 2   action is not superior to other available methods for fairly and efficiently adjudicating the

 3   controversy – individual trials for those members of the proposed class who believe that they did

 4   not receive an appropriate dollar amount in the insurance settlements.

 5           The requirements of commonality, predominance and superiority are not met. Therefore,

 6   the Motion for Class Certification (Dkts. 144 and 146) should be denied. 1

 7           Defendants’ Motions for Evidentiary Hearing on Class Certification (Dkt. 242, 243, 244)

 8   are now moot and should be denied.

 9           The case will proceed to trial on the claims of Cameron Lundquist and Leanna Lara, as

10   individuals, on the existing case schedule.

11           IT IS SO ORDERED.

12           The Clerk is directed to send uncertified copies of this Order to all counsel of record and

13   to any party appearing pro se at said party’s last known address.

14           Dated this 21st day of October, 2020.

15

16
                                                 A
                                                 ROBERT J. BRYAN
                                                 United States District Judge
17

18

19

20

21

22

23   1
      This result appears consistent with the cases listed on pages 10 and 11 of Liberty’s Response in Opposition to
     Plaintiffs’ Motion for Class Certification (Dkt. 179).
24


     ORDER ON MOTION FOR CLASS CERTIFICATION AND OTHER MATTERS - 5
